Exhibit 10.1

EXECUTION COPY

SHARE REPURCHASE AGREEMENT

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”), is entered into on
November 11, 2011, by REYNOLDS AMERICAN INC. (the “Company”) and BROWN &
WILLIAMSON HOLDINGS, INC. (f/k/a Brown & Williamson Tobacco Corporation)
(“B&W”).

RECITALS

 

I. The Company’s Board of Directors has authorized a share repurchase program
(the “Share Repurchase Program”) for the purchase of outstanding shares of
common stock of the Company, par value $0.0001 per share (the “Shares”),
pursuant to which the Company may spend up to $2.5 billion by May 31, 2014, to
repurchase Shares.

 

II. Pursuant to the Governance Agreement dated as of July 30, 2004, as amended
(the “Governance Agreement”), the parties hereto and British American Tobacco
p.l.c. established certain terms and conditions concerning the corporate
governance of the Company, the acquisition and disposition of securities of the
Company by British American Tobacco p.l.c., B&W and its affiliates and other
matters. All capitalized terms used but not defined herein shall have the
meanings set forth in the Governance Agreement.

 

III. The purpose of this Agreement is to permit and require B&W to participate
in the Share Repurchase Program, except to the extent purchases under the Share
Repurchase Program are Excluded Compensation Buybacks, subject to the conditions
herein, on a basis approximately proportionate with B&W’s percentage ownership
of the equity of the Company and in a manner in which the repurchases from B&W
shall qualify for the Intended Tax Treatment (as defined below).

 

IV. This Agreement is being entered into in good faith and not as part of a plan
or scheme to evade the prohibitions of Rule 10b5-1 under the Securities Exchange
Act of 1934, as amended (the “1934 Act”).

IN CONSIDERATION OF the mutual promises contained in this Agreement, the Company
and B&W hereby agree:

 

A. Calculations; Purchase and Sale.

 

  1. For purposes of this Agreement,

(i) a “Buyback Week” means a Calendar Week (as defined below) during which the
Company repurchases any Shares pursuant to the Share Repurchase Program from any
Person other than B&W;

(ii) a “Calculation Period” means a period that begins on the day immediately
after the end of the preceding Calculation Period (or in the case of the first
Calculation Period, on the first day of the month that includes the date of this
Agreement) and ends on the earlier of (i) the next Friday that is the last day
of a Buyback Week or (ii) the next Friday that is the last Friday of a calendar
month;



--------------------------------------------------------------------------------

(iii) “Calendar Week” means each seven-day period ending on a Friday;

(iv) “Excluded Compensation Buyback” means a buyback of Shares by the Company
designated by the Company in a notice to B&W as being made pursuant to
Section 2.04(d) of the Governance Agreement; and

(v) for purposes of the provisions of this Agreement relating to B&W’s
participation in the Share Repurchase Program (including, for example, the
definition of “Buyback Week” and the calculation of the B&W Buyback Number as
defined below), any Excluded Compensation Buyback shall be treated as not made
pursuant to the Share Repurchase Program (and B&W will not participate in any
Excluded Compensation Buyback).

 

  2. The Company will promptly notify B&W if a Calendar Week is or is expected
to be a Buyback Week.

 

  3. On or before the third business day following the end of each Calculation
Period, the Company will deliver to B&W a certificate (a “Calculation
Certificate”), signed on behalf of the Company by any of its Chief Financial
Officer, Chief Accounting Officer, Treasurer or Secretary, substantially in the
form attached hereto as Exhibit A, as the same may hereafter be amended by the
mutual agreement of the parties hereto. If the Calculation Period includes a
Buyback Week, then the Calculation Certificate shall set forth the number of
Shares that the Company proposes to buy back from B&W with respect to such
Buyback Week (the “B&W Buyback Number”). The B&W Buyback Number shall be
calculated in the Calculation Certificate based on the principles referred to in
Paragraphs A.5 and A.6.

 

  4. B&W, on or before the third business day following receipt of a Calculation
Certificate with respect to a Calculation Period which includes a Buyback Week,
shall deliver a notice (the “B&W Notice”) to the Company substantially in the
form attached hereto as Exhibit B. The B&W Notice shall state whether B&W agrees
with the Company’s calculation of the applicable B&W Buyback Number, and if not,
it shall state B&W’s proposal for the B&W Buyback Number and its calculation
thereof. If the Company does not agree with B&W’s proposal, then B&W and the
Company will negotiate in good faith, taking into account the advice of their
respective outside tax counsel, to determine the appropriate B&W Buyback Number.
However, if the parties cannot agree on the B&W Buyback Number within two
business days following delivery of the B&W Notice to the Company, then the B&W
Buyback Number proposed by B&W, as it may have been amended by B&W in connection
with the negotiation between the parties, shall be the number of Shares the
Company will repurchase from B&W with respect to the relevant Buyback Week.

 

-2-



--------------------------------------------------------------------------------

  5. The B&W Buyback Number with respect to a Buyback Week shall be the lowest
of:

(i) the number of Shares such that, after the purchase of such Shares from B&W
by the Company, the net total number of Shares sold by B&W to the Company under
this Agreement shall be equal to the total number of Shares purchased by the
Company from shareholders other than B&W for all periods through such Buyback
Week pursuant to the Share Repurchase Program multiplied by the ratio of
(x) B&W’s percentage ownership of the equity of the Company on the date of this
Agreement, to (y) 1.0 minus B&W’s percentage ownership of the equity of the
Company on the date of this Agreement, provided that such ratio shall be
appropriately adjusted to reflect changes from time to time in B&W’s Percentage
Interest that do not occur as part of the same plan as the purchases under the
Share Repurchase Program or this Agreement;

(ii) the maximum number of Shares that B&W can sell to the Company without
decreasing B&W’s percentage ownership of the equity of the Company from the date
of this Agreement to the end of such Buyback Week; and

(iii) the maximum number of Shares, reasonably determined by B&W upon advice of
its outside tax counsel after consultation with the Company, that B&W can sell
to the Company without putting at risk the Intended Tax Treatment.

 

  6. The following rules shall apply for purposes of Paragraph A.5(ii) but shall
not limit the discretion of B&W under Paragraph A.5(iii):

(i) any Sale (as defined below) of Shares to the Company under this Agreement
with respect to any Buyback Week (current or prior) shall be treated as having
occurred or as occurring on the last day of such Buyback Week,

(ii) unless reasonably determined otherwise by B&W upon advice of its outside
tax counsel and after consultation with the Company, such calculation shall take
into account any increase or decrease in the outstanding equity of the Company
since the date of this Agreement for any reason, and

(iii) B&W shall be entitled to provide itself with assurance of the Intended Tax
Treatment, based on advice of its outside tax counsel and after prior
consultation with the Company, by reducing the number of Shares otherwise
determined under Paragraph A.5(ii) so as to permit B&W to assure itself that
B&W’s percentage ownership of the equity of the Company does not decrease as a
result of future events that may be considered to occur as part of the same plan
as the purchases under the Share Repurchase Program or this Agreement,
including, without limitation, issuances of new equity by the Company pursuant
to the exercise of stock options or the vesting of performance shares, the
issuance or vesting of restricted stock, or the issuance of any other equity to
any third party reasonably expected to occur after the end of the applicable
Buyback Week.

 

-3-



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, for purposes of Paragraph
A.5(ii), (i) B&W will take into account, in considering whether to take account
of possible future issuances of Shares by the Company, the Company’s obligation
pursuant to Section 2.04(d) of the Governance Agreement to make Excluded
Compensation Buybacks, and (ii) B&W’s percentage ownership in the Company at any
time shall be determined by treating as not outstanding the number of Shares
with respect to which the Company then has an outstanding obligation to make
Excluded Compensation Buybacks.

 

  7. For purposes of this Agreement other than Paragraph K, the determination of
the number of outstanding Shares or other equity of the Company shall be based
on Shares or equity considered outstanding for U.S. federal income tax purposes.
Without limiting the generality of the foregoing, (i) restricted stock for which
an election pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended, (the “Code”) has been made shall be considered outstanding, (ii) other
restricted stock shall not be considered outstanding prior to its vesting date
and shall be considered outstanding beginning on the vesting date, and
(iii) outstanding stock options, outstanding performance shares, and other
outstanding awards of stock that have not yet been transferred to employees or
directors for tax purposes, shall be disregarded. Any assumptions made for the
purposes of determining the number of outstanding Shares shall be described in
the Calculation Certificate.

 

  8. B&W shall deliver and sell to the Company, and the Company shall buy from
B&W (each such transaction, a “Sale”), at or before 12:00 p.m. Eastern Time on
the second business day following the date the B&W Buyback Number for the
applicable Buyback Week becomes final (a “Closing Date”) a number of Shares (the
“Sale Shares”) equal to such B&W Buyback Number. On each Closing Date, (a) B&W
shall deliver to the Company’s transfer agent instructions to transfer the Sale
Shares to the Company, together with such stock powers and other instruments as
may be necessary to give effect to such instructions, and (b) upon confirmation
from the Company’s transfer agent of receipt of such instructions, the Company
shall pay the purchase price specified in Paragraph A.9 for the Sale Shares in
immediately available funds to such account as B&W has designated in writing.

 

  9. The price per Share to be paid by the Company under a Sale with respect to
a Buyback Week shall be the volume weighted average price (“VWAP”) paid by the
Company for the Shares purchased from shareholders other than B&W (the “Prior
Period Shares”) with respect to such Buyback Week. For purposes of this
Agreement, VWAP is calculated by dividing the total consideration paid, without
taking commissions into account, for the Prior Period Shares by the aggregate
number of Prior Period Shares.

 

  10.

The Company shall not be obligated to deliver a proposed B&W Buyback Number and
neither the Company nor B&W shall be required to effect a Sale if the
performance of their respective obligations would violate applicable law.

 

-4-



--------------------------------------------------------------------------------

  Other than for the purposes of correcting any error, only one Calculation
Certificate may be delivered and one Sale may be effected with respect to each
Buyback Week.

 

  11. Any fractional amounts of Shares required to be sold to the Company under
any B&W Notice, as the same may be amended, shall be rounded down to the nearest
whole number.

 

  12. For purposes of this agreement, “business day” means a day which is not a
Federal Reserve Bank holiday and on which the New York Stock Exchange is open
for trading.

 

  13. If at any time the Company becomes aware that any statement previously
made in a Calculation Certificate is wrong or misleading, or if the Company
decides to issue equity not contemplated by the assumptions set forth in a
Calculation Certificate, it shall promptly notify B&W in writing. If at any time
B&W becomes aware that any statement previously made in a Calculation
Certificate or B&W Notice is wrong or misleading, it shall promptly notify the
Company in writing.

 

  14. In the event Paragraph A.13 applies, or if B&W reasonably determines based
upon the advice of its outside tax counsel after prior consultation with the
Company that its calculation of a B&W Buyback Number was incorrect, then the
Company shall take remedial steps reasonably requested by B&W in order to permit
B&W to assure itself of the Intended Tax Treatment, including if necessary,
rescinding prior Sales under this Agreement.

 

  15. During the term of this Agreement, the Company shall satisfy its
obligations under Section 2.04(d) of the Governance Agreement by making Excluded
Compensation Buybacks pursuant to the Share Repurchase Program, and to the
extent there are unsatisfied obligations under such Section 2.04(d), purchases
pursuant to the Share Repurchase Program shall be designated by the Company as
Excluded Compensation Buybacks.

 

B.

Term. The term of this Agreement shall commence on the date hereof and shall
terminate as of the earlier of the date stated in the first Recital hereto and
the date of the expenditure of the aggregate amount stated in the first Recital
hereto pursuant to this Share Repurchase Agreement and the Share Repurchase
Program, collectively. In addition: (a) B&W may terminate this Agreement at any
time upon written notice to the Company, if B&W determines in good faith, upon
advice of its outside tax counsel and after consultation with the Company, that
based on the facts existing at such time, there is a reasonable risk that it is
not possible to achieve the Intended Tax Treatment for sales of Shares to the
Company pursuant to this Agreement (including through the exercise by B&W of its
rights under Paragraph J of this Agreement) and (b) the Company may terminate
this Agreement, upon written notice to B&W, following public announcement by the
Company of the termination of the Share Repurchase Program by the Board of
Directors of the Company, provided that (i) no such termination shall be
effective with

 

-5-



--------------------------------------------------------------------------------

  respect to any Buyback Week, and (ii) Paragraphs A.13, A.14, I, J and L shall
survive such termination. If B&W determines in good faith, upon advice of its
outside tax counsel and after consultation with the Company, that any
circumstance has arisen that could reasonably be expected to cause it in the
future to invoke its right to terminate the Agreement under clause (a) of the
preceding sentence, it shall promptly notify the Company, and the parties shall
use their reasonable best efforts to avoid the need for such termination.

 

C. Intended Tax Treatment. The parties intend for the proceeds of any Sales
pursuant to this Agreement paid to B&W from the Company in exchange for the
Shares to be treated as a dividend pursuant to Sections 302(d) and 301(c)(1) of
the Code and be eligible for Section 243(c) of the Code, in each case as such
Sections are in effect on the date of this Agreement (such treatment the
“Intended Tax Treatment”). For the avoidance of doubt, it shall be consistent
with the Intended Tax Treatment if Section 1059(a)(1) of the Code applies, but
not if Section 1059(a)(2) of the Code applies, in each case as such Sections are
in effect on the date of this Agreement. B&W may, upon advice of its outside tax
counsel and after consultation with the Company, reasonably determine that
pending, proposed or enacted tax legislation would or will adversely affect the
Intended Tax Treatment, even if (in the case of pending or proposed legislation)
such legislation has not yet been enacted but might be enacted with a
retroactive effective date, but (i) any such determination by B&W shall be
effective only with respect to Buyback Weeks that begin after B&W has provided
notice to the Company of such determination, and (ii) B&W may not rely on
pending, proposed or enacted tax legislation as a basis for repurchasing Shares
from the Company, pursuant to Paragraph J (or otherwise pursuant to this
Agreement) that it previously sold to the Company pursuant to this Agreement.

 

D. Representations and Warranties.

 

  1. B&W represents and warrants to the Company that (i) the execution, delivery
and performance of this Agreement have been duly authorized by the Board of
Directors of B&W, (ii) no Sale will contravene, or require any consent, notice
or filing which has not been obtained, given or made, under (a) any law
applicable to B&W, (b) the organizational documents of B&W or (c) any judgment,
order or decree or any contract or agreement to which B&W is subject, (iii) B&W
has or will have valid title to the Shares to be sold to the Company and the
legal right and power to sell, transfer and deliver such Shares, (iv) the
delivery of the Shares under each Sale will, upon payment of the purchase price
therefor, pass valid title to the Company to such Shares free and clear of any
security interests, claims, liens, equities, and other encumbrances, and (v) any
B&W Notice delivered under this Agreement will be accurate in all material
respects.

 

  2.

The Company represents and warrants to B&W that (i) the execution, delivery and
performance of this Agreement have been duly authorized by the Board of
Directors of the Company, (ii) no Sale will contravene, or require any consent,
notice or filing which has not been obtained, given or made, under (a) any law
applicable to the Company, (b) the organizational documents of the Company or
(c) any judgment, order or decree or any contract or agreement to which the

 

-6-



--------------------------------------------------------------------------------

  Company is subject, (iii) any Calculation Certificate delivered under this
Agreement will be accurate in all material respects, (iv) the Company has
sufficient earnings and profits for the gross proceeds of all Sales under this
Agreement to be treated as dividends within the meaning of Section 316 of the
Code, and (v) the Company has delivered to B&W a certificate signed on behalf of
the Company by the Chief Financial Officer, Chief Accounting Officer, Treasurer
or Secretary of the Company setting forth the applicable information otherwise
required pursuant to Exhibit A, treating for the purposes of this Paragraph
D.2(v) the calendar month ending prior to the date of this Agreement as the
Calculation Period thereunder.

 

E. Assignment; Third-Party Beneficiaries. This Agreement is intended solely for
the benefit of the Company and B&W and may not be assigned, in whole or in part,
except that B&W shall assign, any or all of its rights, interests and
obligations under this Agreement to any Investor Party to which it transfers
Shares, provided that such assignment shall not relieve B&W of its obligations
hereunder and, provided, further that any Investor Party transferee agrees in
writing to be bound by the provisions hereof. B&W may not assign its rights, or
its obligations to deliver Shares, under this Agreement to any entity that is
not a United States domestic corporation for U.S. tax purposes during the term
of this Agreement. This Agreement, except for Paragraph I, is not intended to
confer any rights or remedies upon any Person other than the Company, B&W or any
Investor Party referred to in the first sentence of this Paragraph E.

 

F. Sales Plan. It is the intent of the parties that this Agreement comply with
the requirements of Rule 10b5-1(c) under the 1934 Act and this Agreement shall
be interpreted to comply with the requirements of Rule 10b5-1(c) under the 1934
Act.

 

G. Complete Agreement. This Agreement constitutes the entire agreement between
the parties with respect to its subject matter and supersedes all prior
agreements, oral or written, with respect to such subject matter.

 

H. Governing Law; Jurisdiction. Except to the extent specifically required by
the North Carolina Business Corporation Act, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof. The parties declare that it is their intention
that this Agreement be regarded as made under the laws of the State of Delaware
and that the laws of the State of Delaware be applied in interpreting its
provisions in all cases where interpretation shall be required, except to the
extent the North Carolina Business Corporation Act is specifically required by
such act to govern the interpretation of this Agreement.

 

 

The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any Federal court located in the State of Delaware or in the
Chancery Court of the State of Delaware, this being in

 

-7-



--------------------------------------------------------------------------------

  addition to any other remedy to which they are entitled at law or in equity.
In addition, each of the parties (a) consents to submit itself to the personal
jurisdiction of any Federal court located in the State of Delaware or Chancery
Court of the State of Delaware in the event any dispute arises out of this
Agreement, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(c) irrevocably and unconditionally waives (and agrees not to plead or claim)
any objection to the laying of venue in Delaware of any action, suit or
proceeding arising out of this Agreement, (d) agrees that it will not bring any
action relating to this Agreement in any court other than any Federal court
sitting in the State of Delaware or Chancery Court of the State of Delaware,
(e) waives any right to trial by jury with respect to any action related to or
arising out of this Agreement, and (f) agrees that this Agreement involves at
least $100,000 and has been entered into by the parties in express reliance upon
6 Del. C. § 2708. Without limiting the agreement of the parties set forth in
this Paragraph H, in the event that any dispute arising under this Agreement is
subject to, or adjudicated by, the courts of the State of North Carolina, the
parties agree that any such dispute will be adjudicated by the North Carolina
Business Court (with any references in this Paragraph H to Delaware courts being
deemed to be references to North Carolina courts and any references in this
Paragraph H to the Chancery Court of the State of Delaware being deemed to be
references to the North Carolina Business Court).

 

I. Indemnity. The Company agrees to indemnify and hold B&W and its affiliates
harmless, on an after-tax basis, from and against any loss, liability, claim,
cost, damage or expense (including reasonable legal fees and expenses) suffered
or incurred by B&W or any of its affiliates arising from or relating to the
failure of B&W or any of its affiliates to obtain the Intended Tax Treatment
resulting from the inaccuracy in any respect of information set forth in any
Calculation Certificate delivered pursuant to this Agreement including but not
limited to any increase in tax liability resulting from the Sales and arising
from or relating to any such inaccuracy. Notwithstanding the foregoing, B&W
shall not be entitled to indemnification hereunder to the extent its remedies
under Paragraph B or J are adequate to assure the Intended Tax Treatment and the
Company (a) confirms that B&W is entitled to exercise its remedies under such
Paragraph B or J, as applicable, and (b) complies with such Paragraph B or J, as
applicable.

 

J. B&W Purchase Right.

 

  1.

If B&W reasonably determines, based on advice of its outside tax counsel and
after consultation with the Company, that there is a reasonable risk that it is
not possible to achieve the Intended Tax Treatment for the Sale of any Shares to
the Company because of equity issued or to be issued (in each case, for tax
purposes) by the Company after the date hereof which reduces B&W’s percentage
ownership of the equity of the Company, and such risk cannot be avoided by
reducing the B&W Buyback Number for future Buyback Weeks, then B&W may deliver
to the Company a written notice (a “Primary Purchase Notice”) stating that B&W
wishes to repurchase from the Company (a “Primary Purchase”) a stated number of
Shares (the “Purchase Number”) that it previously sold to the Company pursuant
to this Agreement. The Purchase Number shall be reasonably determined by B&W,
upon advice of its outside tax counsel after consultation

 

-8-



--------------------------------------------------------------------------------

  with the Company, and shall not exceed the number of Shares that, if
purchased, would eliminate the identified risk. B&W shall provide the Company
with the method of calculation of the Purchase Number. The prices per Share (the
“Purchase Price”) for such a purchase shall be the prices previously paid by the
Company to B&W to purchase the equivalent number of Shares from B&W, determined
on a “last in first out” basis.

 

  2. If B&W properly delivers a Primary Purchase Notice, the Company will be
obligated to sell, and B&W shall be obligated to buy, a number of Shares equal
to the Purchase Number for the Purchase Price at or before 12:00 p.m. Eastern
Time on the second business day after the delivery of the Primary Purchase
Notice.

 

K. Governance Agreement. B&W shall not reduce, pursuant to Paragraph A.6(iii),
the amount determined under Paragraph A.5(ii), and shall not purchase Shares
from the Company under Paragraph J, to the extent such reduction or purchase
would cause B&W’s Percentage Interest (after all purchases by the Company with
respect to a Buyback Week) to exceed the Standstill Percentage plus 1.0%;
provided, however, that solely for purposes of the calculation of B&W’s
Percentage Interest under this Paragraph K, at any point in time, B&W’s
Percentage Interest will be calculated by treating as already outstanding any
Shares or other equity of the Company if (a) the future issuance of such Shares
or other equity of the Company has been publicly announced or approved by the
Board of Directors of the Company or (b) the Board of Directors of the Company
has been informed of the possibility of the future issuance of such Shares or
other equity of the Company.

 

L. Company Repurchases of Shares.

 

  1. The parties understand that certain expected future issuances of Shares to
third parties by the Company could reduce the number of Shares purchased by the
Company from B&W under this Agreement, that such reduction may result in B&W’s
Percentage Interest exceeding the Standstill Percentage to the extent permitted
by Paragraph K, and that the actual issuance of such Shares by the Company would
be expected to reduce B&W’s Percentage Interest below the Standstill Percentage.
If, contrary to such expectations, the Company determines in good faith that
such expected issuance will not take place and if the operation of Paragraph
A.5(i) would not otherwise result in putting the parties in a position similar
to the position they would be in if there had never been an expectation that the
Company would issue the additional Shares, then the parties agree to comply with
the procedures set forth in this Paragraph L in order to put the parties in such
similar position.

 

  2.

(i) If (a) the Company determines in good faith that such expected issuance of
additional Shares will not take place, (b) the operation of Paragraph A.5(i)
would not otherwise result in putting the parties in a position similar to the
position they would be in if there had never been an expectation that the
Company would issue the additional Shares, and (c) B&W had previously reduced,
pursuant to Paragraph A.6(iii), the amount determined under Paragraph A.5(ii) or
purchased

 

-9-



--------------------------------------------------------------------------------

  Shares from the Company under Paragraph J to permit B&W to assure itself that
B&W’s percentage ownership of the equity of the Company did not decrease as a
result of such expected issuance of additional Shares, then the Company shall
deliver to B&W a certificate (a “Purchase Certificate”) identifying the expected
issuance which will not take place (a “Canceled Issuance”) and setting forth the
number of Shares (the “Repurchase Number”) that the Company shall purchase from
B&W as a result of such Canceled Issuance. The Repurchase Number in respect of a
Canceled Issuance shall be equal to the lesser of (a) the sum of (i) the number
of additional Shares that B&W would have sold to the Company under this
Agreement previously if there had never been an expectation to issue additional
Shares in such Canceled Issuance, and (ii) the number of Shares that B&W
purchased from the Company under Paragraph J on the account of such Canceled
Issuance, and (b) the maximum number of Shares that B&W may sell to the Company
consistent with Paragraphs A.5(i), A.5(ii) and A.5(iii) as if such Shares were
being sold to the Company for a Buyback Week. The price per Share (the
“Repurchase Price”) for a purchase in respect of a Canceled Issuance shall be
the volume weighted average price paid by the Company for the Shares purchased
from shareholders other than B&W in all prior Buyback Weeks pursuant to the
Share Repurchase Program. If B&W does not agree with the Company’s calculation
of the Repurchase Number or Repurchase Price, then B&W and the Company will
negotiate in good faith to determine the appropriate Repurchase Number or
Repurchase Price, as applicable.

(ii) If the Company properly delivers a Purchase Certificate, then B&W will be
obligated to sell, and the Company shall be obligated to buy, a number of Shares
equal to such Repurchase Number for such Repurchase Price at or before 12:00
p.m. Eastern Time on the second business day after the determination of the
Repurchase Number and Repurchase Price in accordance with Paragraph L.2(i)
above.

 

  3.

(i) If (a) B&W has previously reduced, pursuant to Paragraph A.5(iii), the
number of shares to be sold to the Company, (b) the Company or B&W determines in
good faith that any facts or assumptions relied upon by B&W in making the
determination under Paragraph A.5(iii) are no longer correct or applicable, and
(c) the operation of Paragraph A.5(i) would not otherwise result in putting the
parties in a position similar to the position they would be in if such facts or
assumptions had not been relied upon, then either the Company or B&W may deliver
to the other party a certificate (a “Modification Certificate”) identifying the
facts or assumptions that such party reasonably believes are no longer correct
or applicable and setting forth the number of Shares (the “Additional Number”)
that such party believes the Company can purchase from B&W consistent with such
subsequent determination, Paragraphs A.5(i) and (ii), and the Intended Tax
Treatment. If B&W provides the Modification Certificate, and the Company
reasonably agrees with the calculations therein, then B&W shall sell the
Additional Number to the Company. If the Company provides the Modification
Certificate, then B&W shall reasonably consider, based on the advice of its
outside tax counsel after consultation with the Company, whether it

 

-10-



--------------------------------------------------------------------------------

  agrees with the calculations therein and whether selling such Additional
Number to the Company would put the Intended Tax Treatment at risk. If the
reasonable determination of B&W in accordance with the preceding sentence is
that such calculations are incorrect or such a purchase would put the Intended
Tax Treatment at risk, then to such extent B&W will have no obligation to sell
such Shares to the Company. If, however, B&W reasonably determines that the
calculations are correct and the sale of the Additional Number or an adjusted
Additional Number would not put the Intended Tax Treatment at risk, then B&W
will consummate the sale contemplated by the Modification Certificate, as so
adjusted. The price per Share for a purchase under this Paragraph L.3 shall be
the volume weighted average price paid by the Company for the Shares purchased
from shareholders other than B&W in all prior Buyback Weeks pursuant to the
Share Repurchase Program (the “Modification Repurchase Price”).

(ii) Without limiting the generality of Paragraph L.2(i), either B&W or the
Company may invoke the procedures of that Paragraph immediately following the
end of the Share Repurchase Program, to the extent that the number of Shares
that have been purchased from B&W has been reduced on account of Paragraphs
A.5(ii) and A.6(iii). If such procedures are invoked by the Company at such
time, B&W shall reasonably consider, based on the advice of its outside tax
counsel after consultation with the Company, the extent to which the prior
reduction in sales of Shares to the Company pursuant to Paragraph A.6(iii) is
still appropriate in order to not put the Intended Tax Treatment at risk, based
on all the facts and circumstances existing at that time. To the extent that B&W
determines that the sale of an additional number of Shares to the Company at
that time, in order to offset all or part of the prior reduction in sales as a
result of Paragraph A.6(iii), is consistent with Paragraphs A.5(i) and (ii) and
would not put the Intended Tax Treatment at risk, then it shall accept a
Modification Certificate from the Company providing an Additional Number equal
to such additional number.

(iii) If either the Company or B&W properly delivers a Modification Certificate,
then, subject to Paragraphs L.3(i) and (ii), B&W will be obligated to sell, and
the Company shall be obligated to buy, a number of Shares equal to such
Additional Number for such Modification Repurchase Price at or before 12:00 p.m.
Eastern Time on the second business day after such determination of the
Additional Number, if any, and Modification Repurchase Price in accordance with
Paragraphs L.3(i) and (ii) above.

 

M. Amendments; Waivers. No provision of this Agreement may be amended or waived
unless such amendment or waiver is in writing and signed, in the case of an
amendment, by the parties hereto, or in the case of a waiver, by the party
against whom the waiver is to be effective. The failure of any party to this
Agreement to assert any of its rights under this Agreement or otherwise shall
not constitute a waiver of such rights nor shall any single or partial exercise
by any party to this Agreement of any of its rights under this Agreement
preclude any other or further exercise of such rights or any other rights under
this Agreement.

 

-11-



--------------------------------------------------------------------------------

N. Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be given by email and shall be deemed given upon
receipt by the parties at the following email addresses (or at such other email
address for a party as shall be specified by like notice):

if to B&W, to

Corporate Secretary

Email: apanaccione@cscinfo.com

with copies to:

Divisional Vice President, Tax and Treasury

Louisville Corporate Services, Inc.

Email: mike_walter@bat.com

Cravath, Swaine & Moore LLP

Email: pgelston@cravath.com

    sjebejian@cravath.com

if to the Company, to

General Counsel

Email: holtonm@rjrt.com

with a copy to:

Jones Day

Email: jrthomson@jonesday.com

    rclesnick@jonesday.com

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

BROWN & WILLIAMSON HOLDINGS, INC.,

 

by 

  /s/    Timothy J. Hazlett     Name:     Timothy J. Hazlett     Title:
      President

 

REYNOLDS AMERICAN INC.,

 

by 

  /s/    Daniel A. Fawley     Name:     Daniel A. Fawley     Title:       Senior
Vice President and Treasurer

[Signature Page to the Share Repurchase Agreement]

 

-13-



--------------------------------------------------------------------------------

EXHIBIT A1

REYNOLDS AMERICAN INC. CALCULATION CERTIFICATE

Date:                                         

Calculation Period: beginning date             ending date                    

Note: Unless otherwise indicated, all statements of outstanding shares, shares
issued, shares acquired, percentage interest, etc. are to be based on the
meaning of those terms for U.S. federal income tax purposes and otherwise will
be calculated in accordance with the Share Repurchase Agreement.

Part A: Schedules

The following schedules are attached hereto (as applicable).

Schedule 1: General information and calculation of B&W Buyback Number.

Schedule 2: Schedule of all outstanding restricted stock, employee stock
options, performance shares and other deferred issuances of shares as
compensation, including grant, vesting, expiration and issuance dates, all as of
the end of the Calculation Period.

Schedule 3: Details of purchases made under the Program from parties other than
B&W during the Calculation Period, including Excluded Compensation Buybacks.

[Other]

Part B: Assumptions and Additional Information

 

Item 1. State any assumptions made in arriving at the numbers provided in this
exhibit and schedules hereto other than those explicitly mentioned in the Share
Repurchase Agreement including, without limitation, treatment and number of
shares held by corporate affiliates.

 

Item 2. Describe any issuance of or reacquisition by the Company of equity of
the Company (including but not limited to Shares) during the Calculation Period
that has been made except made with respect to restricted stock or employee
stock options.

 

Item 3. Explanation of line items B3, C5, D6, D7, D11 and E3 on Schedule 1 (not
otherwise described in Item 2).

 

Item 4. Response to any additional information requested by tax counsel to B&W
for purposes of its determinations pursuant to this Agreement.

 

1 

Capitalized terms used but not defined herein shall have the meaning assigned
thereto in the Share Repurchase Agreement between Reynolds American Inc. and
Brown & Williamson Holdings, Inc., dated November 11, 2011 (the “Share
Repurchase Agreement”).



--------------------------------------------------------------------------------

Part C: Representations

The Company represents that, except as otherwise expressly noted below or
elsewhere in this Exhibit A, (i) the Board of Directors of the Company has not
been informed of and has not publicly announced or approved any intent, plan or
arrangement directly or indirectly to issue or acquire any of its equity, other
than the purchase of Shares pursuant to the Share Repurchase Program (including
Excluded Compensation Buybacks) or pursuant to employee stock option or
restricted stock plans, (ii) previously issued Calculation Certificates remain
true, correct and complete as of their dates of issuance, (iii) if the
Calculation Period includes a Buyback Week, it will have sufficient earnings and
profits to permit the entire purchase price of all the Shares to be purchased
pursuant to this Certificate to be treated as a dividend within the meaning of
Section 316 of the Code and (iv) it does not have a Rabbi Trust or a similar
arrangement holding shares.

Exceptions:

The undersigned hereby certifies on behalf of Reynolds American Inc. that the
statements contained herein and on schedules attached hereto are true, correct
and complete.

 

REYNOLDS AMERICAN INC.,

  by          Name:     Title:

 

-2-



--------------------------------------------------------------------------------

   Schedule 1: General Information and Calculation of B&W Buyback Number   

General

Calculation Period (“period”)

Includes Buyback Week (Y/N)

  

A

   Date of Agreement - November 11, 2011   

A1

   Shares owned by B&W   

A2

   Total outstanding Shares (SEC)   

A3

   Restricted Shares outstanding – no 83(b) election   

A4

   Total outstanding Shares (tax)    A2-A3

A5

   B&W percentage ownership (tax)    A1/A4

A6

   B&W percentage ownership (SEC)    A1/A2

A7

   Governance cap percentage (SEC)   

A8

   Governance cap percentage (SEC) plus 1%   

B

   Beginning of Period   

B1

   Total outstanding Shares (SEC)   

B2

   Restricted Shares outstanding – no 83(b) election   

B3

   SEC Shares not outstanding for tax purposes (other than B2)   

B4

   Share to be purchased by RAI from third parties for prior periods   

B5

   Shares to be purchased by RAI from B&W for prior periods   

B6

   Shares to be purchased by RAI from third parties & B&W for prior periods   
B4+B5

 

-1-



--------------------------------------------------------------------------------

B7

   Total net outstanding Shares (tax)    B1-B2-B3-B6

B8

   Shares owned by B&W   

B9

   Net Shares owned by B&W    B8-B5

B10

   B&W percentage interest (tax)    B9/B7

C

   Events During Period   

C1

   Restricted Shares becoming vested (net of Tax Shares cancelled) (tax)   

C2

   Vested compensatory shares (e.g., EIAP/LTIP/Performance Shares) issued net of
Tax Shares withheld   

C3

   Options exercised (net of Tax Shares cancelled)   

C4

   Shares bought or to be bought under buyback plan from third parties for
current period other than pursuant to Section 2.04(d) of the Governance
Agreement   

C4A

   Shares bought pursuant to Section 2.04(d) of Governance Agreement   

C5

   Net issuances or reacquisitions* by RAI of Shares (tax) except C1, C2, C3,
C4, C4A   

C6

   Net Shares outstanding (tax) on last day of period before buyback from B&W   
B7+C1+C2+C3-C4-C4A+C5

C7

   Restricted Shares (including Tax Shares) forfeited or cancelled (SEC)   

C8

   Net issuances or reacquisitions* by RAI of Shares (SEC) except C2, C3, C4,
C4A, C7    + or -

 

-2-



--------------------------------------------------------------------------------

C9

   Net Shares outstanding (SEC) on last day of period before buyback from B&W   
B1-B6+C2+C3-C4-C4A-C7+C8    * Use positive number for net issuances and negative
number for net reacquisitions       Calculation of Buyback Number   

D

   Calculation Pursuant to Section A.5(ii) of the Agreement   

D1

   B&W shares owned on last day of period (B9 adjusted for any unrelated
purchases/sales)   

D2

   Shares to be purchased by RAI from B&W from prior periods    B5

D3

   Net Shares owned by B&W on last day of period    D1-D2

D4

   Net Shares outstanding (tax) on last day of period before buyback from B&W   
C6

D5

   Assumed future issuance used for immediately preceding period   

D6

   Increases in assumed issuances for this period   

D7

   Decreases in assumed issuances for this period   

D8

   Assumed future issuance to be used for current period    D5+D6-D7

D9

   Shares outstanding (tax) on last day of period including assumed future
issuances    D4+D8

D10

   Tentative Buyback Number based on (D3-D10)/(D9-D10)=A5    (D3-A5*D9)/(1-A5)

D11

   Proposed reduction to tentative Buyback Number, if any   

 

-3-



--------------------------------------------------------------------------------

D12

   B&W Buyback Number A.5(ii)    D10-D11

D13

   Excluded Compensation Buybacks pending at end of period   

E

   Calculation Pursuant to Section A.5(i) of the Agreement   

E1

   Sum of all buybacks from third parties (including for current period)    C4
Cumulative

E2

   B&W percentage ownership on first day of Agreement (tax)    A5

E3

   Adjustment to B&W percentage ownership pursuant to A.5(i), if any   

E4

   Adjusted B&W percentage ownership pursuant to A.5(i)    E2 + E3

E5

   Cumulative limit on proposed purchases from B&W    E1*E4/(1-E4)

E6

   All purchases from B&W for prior periods (even if not yet made)    F1

E7

   B&W Buyback Number A.5(i)    E5-E6

F

   Proposed B&W Buyback Number   

F1

   Proposed B&W Buyback Number (lower of D12 & E7, rounded down to nearest whole
share-but not negative)   

G

   B&W Status At End of Period Under Proposed B&W Buyback   

G1

   Shares outstanding on last day of period after all buybacks (SEC)    C9-F1

 

-4-



--------------------------------------------------------------------------------

G2

   Same as G1 but including assumed issuances (SEC)    G1+D8

G3

   Shares outstanding on last day of period after all buybacks (tax)    C6-F1

G4

   Same as G3 but including assumed issuances (tax)    G3+D8

G4A

   Same as G4 but net of pending Excluded Compensation Buybacks    G4-D13

G5

   B&W Shares owned end of period after buyback (assuming no other purchase/sale
during period)    B9-F1

G6

   B&W percentage ownership after buyback (actual) (tax)    G5/G3

G7

   B&W percentage ownership after buyback (including assumed issuances) (tax)   
G5/G4

G7A

   B&W percentage ownership after buyback (including assumed issuances and
completion of all pending Excluded Compensation Buybacks)    G5/G4A

G8

   B&W percentage ownership after buyback (actual) (SEC)    G5/G1

G9

   B&W percentage ownership after buyback (including assumed issuances) (SEC)   
G5/G2

G10

   B&W portion of total shares bought back for period    F1/(C4+F1)

H

   Payment to B&W   

H1

   Total dollars paid to third parties (before commission) for purchases for
this period   

 

-5-



--------------------------------------------------------------------------------

H2

   Volume Weighted Average price per share paid    H1/C4

H3

   Settlement Date   

H4

   Amount to be paid to B&W    H2*F1

I1

   Total dollars of buyback for period    H1+H4

I2

   Total dollars of buyback (cumulative)    H1+H4 (cumulative)

 

-6-



--------------------------------------------------------------------------------

EXHIBIT B2

B&W NOTICE

Date:                             

To: REYNOLDS AMERICAN INC.

      Attn: Steven Holland

      Sent by email to: Hollans@rjrt.com

Calculation Period ending:                             

Date of Calculation Certificate                            

             We agree with the B&W Buyback Number stated in such Calculation
Certificate

             We DO NOT agree with the B&W Buyback Number stated in such
Calculation Certificate.

B&W Buyback Number proposed by B&W:

[Explanation]

 

BROWN & WILLIAMSON HOLDINGS, INC., Name: Andrew T. Panaccione Title:   Secretary

 

 

2 

Capitalized terms used but not defined herein shall have the meaning assigned
thereto in the Share Repurchase Agreement between Reynolds American Inc. and
Brown & Williamson Holdings, Inc., dated November 11, 2011 (the “Share
Repurchase Agreement”).